Exhibit 10.25 EIGHTH AMENDED AND RESTATED UNSECURED REVOLVING DEMAND PROMISSORY NOTE December 31, 2015 Section1.Promise to Pay.For and in consideration of value received, the undersigned, Valhi, Inc., a corporation duly organized under the laws of the state of Delaware (“Borrower”), promises to pay, in lawful money of the United States of America, to the order of Kronos Worldwide, Inc., a corporation duly organized under the laws of the state of Delaware (“Kronos Worldwide”), or the holder hereof (as applicable, Kronos Worldwide or such holder shall be referred to as the “Noteholder”), the principal sum of ONE HUNDRED MILLION and NO/100ths United States Dollars ($100,000,000.00) or such lesser amount as shall equal the unpaid principal amount of the loan made by the Noteholder to Borrower together with accrued and unpaid interest on the unpaid principal balance from time to time pursuant to the terms of this Eighth Amended and Restated Unsecured Revolving Demand Promissory Note, as it may be amended from time to time (this “Note”).This Note shall be unsecured and will bear interest on the terms set forth in Section 7 below. Capitalized terms not otherwise defined shall have the meanings given to such terms in Section19 of this Note.
